         Case 7:19-cv-00195-HL Document 7 Filed 06/23/20 Page 1 of 5



                  IN THE UNITED STATES DISTRICT COURT
                  FOR THE MIDDLE DISTRICT OF GEORGIA
                           VALDOSTA DIVISION


WESLEY WALKER,

     Plaintiff,

v.                                                Case No. 7:19-CV-195 (HL)

UNITED PARCEL SERVICE, INC.,

     Defendant.


                                     ORDER

      Before the Court is Defendant United Parcel Service, Inc.’s Motion for a

More Definite Statement. (Docs. 4, 4-1). Defendant requests that the Court order

Plaintiff Wesley Walker to replead his claims more specifically. (Id.). Defendant

calls Plaintiff’s complaint a “shotgun pleading” and argues that it violates the

Federal Rules of Civil Procedure. (Id.). Under Rule 8 of the Federal Rules of Civil

Procedure, a complaint must set forth “a short and plain statement of the claim

showing that the pleader is entitled to relief.” Fed. R. Civ. P. 8(a)(2). “Shotgun

pleadings violate Rule 8 . . . by failing to one degree or another to give the

defendants adequate notice of the claims against them and the grounds upon

which each claim rests.” Vibe Micro, Inc. v. Shabanets, 878 F.3d 1291, 1294–95

(11th Cir. 2018) (quoting Weiland v. Palm Beach Cty. Sheriff’s Office, 792 F.3d

1313, 1320 (11th Cir. 2015)). The Court will grant a motion for a more definite
          Case 7:19-cv-00195-HL Document 7 Filed 06/23/20 Page 2 of 5



statement if the complaint “is so vague or ambiguous that the [defendant] cannot

reasonably prepare a response.” Fed. R. Civ. P. 12(e).

      The “most common” type of shotgun pleading “is a complaint containing

multiple counts where each count adopts the allegations of all preceding counts,

causing each successive count to carry all that came before.” Weiland, 792 F.3d

at 1321. Defendant argues that Plaintiff’s Complaint is such a shotgun pleading.

(Doc. 4-1, pp. 4–5). Defendant is correct in that each count listed in Plaintiff’s

Complaint incorporates the counts and paragraphs preceding it. (Doc. 1). His

sexual harassment claim incorporates paragraphs one through fifteen. (Id. at p.

5). His hostile work environment claim incorporates paragraphs one through

twenty-one. (Id. at p. 6). And his gender discrimination claim incorporates

paragraphs one through twenty-nine. (Id. at p. 7). Plaintiff’s Complaint continues

this way with each of his six claims incorporating every paragraph that preceded

it.

      The Eleventh Circuit has determined, however, that even though a

complaint may appear to be a shotgun pleading on its face, that does not in and

of itself require the plaintiff to replead. See Weiland, 792 F.3d at 1324

(“Weiland’s re-alleging of paragraphs 1 through 49 at the beginning of each count

looks, at first glance, like the most common type of shotgun pleading. But it is

not.”). Plaintiff’s Complaint is not meticulously specific, but this is not “a situation



                                           2
          Case 7:19-cv-00195-HL Document 7 Filed 06/23/20 Page 3 of 5



where most of the counts . . . contain irrelevant factual allegations and legal

conclusions.” Strategic Income Fund, L.L.C. v. Spear, Leeds & Kellogg Corp.,

305 F.3d 1293, 1295 (11th Cir. 2002). His Complaint clearly alleges claims under

Title VII of the Civil Rights Act of 1964 for sexual harassment, hostile work

environment, gender discrimination, and retaliation. (Doc. 1). Title VII prohibits

sex-based discrimination that alters the terms of employment. 42 U.S.C.

§ 2000e–2. Thus, the elements required to establish Plaintiff’s various Title VII

claims overlap. 1 Plaintiff may use the same evidence to satisfy his burden on

different claims, so the risk of incorporating irrelevant factual allegations into

successive counts is low. In other words, the factual allegations incorporated

throughout the Complaint are relevant to each of Plaintiff’s claims. See

Thompson v. RelationServe Media, Inc., 610 F.3d 628, 650 n.22 (11th Cir. 2010)

(Tjoflat, J., concurring) (“[A] typical ‘shotgun’ pleading . . . incorporate[s] by

reference all preceding paragraphs and counts of the complaint notwithstanding

that many of the facts alleged were not material to the claim . . . .”).



1
  For example, the elements for gender discrimination and retaliation both require
the plaintiff to prove that he suffered an “adverse employment action.” See
Johnson v. Miami-Dade Cty., 948 F.3d 1318, 1325 (11th Cir. 2020) (“To establish
a prima facie case of retaliation, a plaintiff must show . . . that he suffered an
adverse employment action . . . .”) (quotation marks and citation omitted); Webb-
Edwards v. Orange Cty. Sheriff’s Office, 525 F.3d 1013, 1031 (11th Cir. 2008)
(“To prove the elements of a cause of action for gender discrimination, a plaintiff
must demonstrate . . . that she suffered an adverse employment action . . . .”).

                                           3
         Case 7:19-cv-00195-HL Document 7 Filed 06/23/20 Page 4 of 5



      Paragraphs six through fifteen clearly and concisely describe Plaintiff’s

allegations against Defendant, including the alleged sexual harassment he

endured from his supervisor, Plaintiff’s efforts to report the ongoing harassment,

Defendant’s alleged failure to remedy the harassment, and Defendant’s decision

to fire Plaintiff. Each count includes additional allegations, which serve to connect

the preceding factual allegations to the individual claim. For example, Plaintiff’s

sexual harassment claim incorporates the preceding allegations, and it also

alleges that “Plaintiff did not welcome [Ms. Sanks’] advances, rejected them and

complained to Charles Ingram, Lavell Mason and Cherie Morgan.” (Doc. 1, p. 6).

As to Plaintiff’s retaliation claim, he includes the additional allegation that

“Plaintiff engaged in protected activity when he repeatedly reported the acts of

sexual harassment.” (Id. at p. 9). And his reputational damage claim makes clear

that his termination caused his alleged reputational injuries. (Id. at pp. 10–11).

These additional allegations clarify how the proceeding factual allegations

support the elements of each count.

      The Court concludes that Plaintiff’s Complaint is not so vague or

ambiguous that Defendant cannot respond. See Fed. R. Civ. P. 12(e). Defendant

has “fair notice” of Plaintiff’s claims as well as the factual allegations supporting

his claims. Accordingly, the Court DENIES Defendant’s Motion. (Doc. 4). Plaintiff

is not required to replead or otherwise amend his Complaint.



                                         4
        Case 7:19-cv-00195-HL Document 7 Filed 06/23/20 Page 5 of 5



      SO ORDERED this 23rd day of June, 2020.


                            s/ Hugh Lawson________________
                            HUGH LAWSON, SENIOR JUDGE
kac




                                    5
